Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered April 2, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the second and third degrees and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 9 years to life, 4V2 to 9 years and 1 year, unanimously affirmed.
The. verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the evi*385dence, including the duration of defendant’s presence in the apartment, warranted the conclusion that defendant was in constructive possession of the contraband found therein and was not present as a buyer or visitor (see, People v Bundy, 90 NY2d 918; People v Tirado, 38 NY2d 955). The evidence also warranted the conclusion that the contraband was in “open view” and that the presumption contained in Penal Law § 220.25 (2) was applicable.
The People’s expert witness, who testified about the general practices of persons selling drugs from apartments, provided helpful information for the jury and did not express an opinion on the ultimate issue in the case (see, People v Santiago, 243 AD2d 328, lv denied 91 NY2d 879).
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Andrias, Lerner, Saxe and Buckley, JJ.